EXHIBIT 10.56
 
STOCK OPTION FUNDS ESCROW AGREEMENT
 
This Agreement is dated as of the 12th day of February, 2008 among Rudolf
Gunnerman and Doris Gunnerman (“Stockholders”), those parties listed on the
signature pages hereto, as purchasers (“Optionees”), and Grushko & Mittman, P.C.
(the "Escrow Agent"):
 
WITNESSETH:
 
WHEREAS, Optionees and Stockholders have entered into a Stock Option Agreement,
of even date herewith (“Stock Option Agreement”; all capitalized terms used and
not defined herein are used as defined in the Stock Option Agreement) for the
option to purchase by the Optionees up to 2,000,000 shares of Common Stock of
Sulphco, Inc. (“Shares”) for a per share purchase price of $4.50; and
 
WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement;
 
NOW THEREFORE, the parties agree as follows:
 
ARTICLE I
 
INTERPRETATION
 
1.1. Definitions. Whenever used in this Agreement, the following terms shall
have the following respective meanings:
 
§ "Agreement" means this Agreement and all amendments made hereto by written
agreement between the parties;
 
§ “Closing Date” shall mean the date of an Option Closing;
 
§ "Escrowed Payment" means a cash payment in the amount equal to the Purchase
Price at the time of exercise of any Option;
 
§ “Parties” shall mean the Stockholders, Optionees, and Escrow Agent;
 
§ “Release Letter” shall mean the letter to Escrow Agent authorizing release of
a Stock Certificate;
 
§ “Stock Certificate” shall mean one or more stock certificates representing
2,000,000 shares of Sulphco, Inc. Common Stock being issued upon an exercise of
the Option under the Stock Option Agreement;
 
§ Collectively, the executed Agreement and Stock Certificate with executed Stock
Power are referred to as “Stockholder Documents”; and
 

--------------------------------------------------------------------------------


 
§ Collectively, the Escrowed Payment and the Optionee executed Agreement are
referred to as "Optionee Documents".
 
§ The Stockholder Documents and Optionee Documents are collectively referred to
as “Parties Documents”.
 
1.2. Entire Agreement. This Agreement along with the Stockholder Documents and
Optionee Documents constitute the entire agreement between the parties hereto
pertaining to the Stockholder Documents and Optionee Documents and supersedes
all prior agreements, understandings, negotiations and discussions, whether oral
or written, of the parties. There are no warranties, representations and other
agreements made by the parties in connection with the subject matter hereof
except as specifically set forth in this Agreement, the Stockholder Documents
and Optionee Documents.
 
1.3. Extended Meanings. In this Agreement words importing the singular number
include the plural and vice versa; words importing the masculine gender include
the feminine and neuter genders. The word "person" includes an individual,
corporation, partnership, trustee or trust or unincorporated association,
executor, administrator or legal representative.
 
1.4. Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.
 
1.5. Headings. The division of this Agreement into articles, sections,
subsections and paragraphs and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.
 
1.6. Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York. Both parties and the individuals executing
this Agreement agree to submit to the jurisdiction of such courts and waive
trial by jury. The prevailing party (which shall be the party which receives an
award most closely resembling the remedy or action sought) shall be entitled to
recover from the other party its reasonable attorney's fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.
 

--------------------------------------------------------------------------------


 
1.7. Specific Enforcement, Consent to Jurisdiction. The Parties acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity. Subject to Section
1.6 hereof, each of the Parties hereby waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such court, that the suit, action or proceeding is brought
in an inconvenient forum or that the venue of the suit, action or proceeding is
improper. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.
 
ARTICLE II
 
DELIVERIES TO THE ESCROW AGENT
 
2.1. Stockholders’ Deliveries. On the date of execution of this Agreement, the
Stockholders will deliver to the Escrow Agent all the Stockholder Documents
other than the Release Letter. On or before each Option Closing date, the
Stockholders will deliver to the Escrow Agent the Release Letter.
 
2.2. Optionee Deliveries. On the date of execution of this Agreement, the
Optionees will deliver to the Escrow Agent executed copies of this Agreement.
Each Optionee agrees that exercise of its Allocated Portion of the Option will
be in minimum increments of 25,000 shares and agrees to deliver the written
notice in paragraph 1(e) of the Stock Option Agreement as specified therein. On
or before the Option Closing date, Optionee shall deliver to the Escrow Agent
the applicable Purchase Price and Release Letter. The Escrowed Payment will be
delivered pursuant to the following wire transfer instructions:
 
Citibank, N.A.
1155 6th Avenue
New York, NY 10036, USA
ABA Number: 0210-00089
For Credit to: Grushko & Mittman, IOLA Trust Account
Account Number: 45208884
 
2.3. Intention to Create Escrow Over Stockholder Documents and Optionee
Documents. The Parties intend that the Stockholder Documents and Optionee
Documents shall be held in escrow by the Escrow Agent pursuant to this Agreement
for their benefit as set forth herein.
 
2.4. Escrow Agent to Deliver the Stockholder Documents and Optionee Documents.
The Escrow Agent shall hold and release the Stockholder Documents and Optionee
Documents only in accordance with the terms and conditions of this Agreement.
 

--------------------------------------------------------------------------------


 
2.5. Authority to Escrow Agent. The Escrow Agent is authorized from time to time
to deliver the Stock Certificates to the transfer agent of Sulphco, Inc., for
the purpose of reissuing the Shares in such denominations as required to be able
to deliver Shares in compliance with this Agreement.
 
ARTICLE III
 
RELEASE OF ESCROW
 
3.1. Release of Escrow. Subject to the provisions of Section 4.2, the Escrow
Agent shall release the Stockholder Documents and Optionee Documents as follows:
 
(a) On each Option Closing, the Escrow Agent will simultaneously release the
Purchase Price to Stockholders and the applicable Stock Certificate with Stock
Power endorsed in blank to the Optionee.
 
(b) All funds to be delivered to the Stockholders shall be delivered pursuant to
the following wire instructions:


Bank of Nevada
4985 B. Kietzke Lane
Reno, NV 89509
ABA Routing #: 122401778
Account #: 20010000022
Rudolf and Doris Gunnerman
 
(c) Notwithstanding the above, upon receipt by the Escrow Agent of joint written
instructions ("Joint Instructions") signed by the Parties, it shall deliver the
Stockholder Documents and Optionee Documents in accordance with the terms of the
Joint Instructions.
 
(e) Notwithstanding the above, upon receipt by the Escrow Agent of a final and
non-appealable judgment, order, decree or award of a court of competent
jurisdiction (a "Court Order"), the Escrow Agent shall deliver the Stockholder
Documents and Optionee Documents in accordance with the Court Order. Any Court
Order shall be accompanied by an opinion of counsel for the party presenting the
Court Order to the Escrow Agent (which opinion shall be satisfactory to the
Escrow Agent) to the effect that the court issuing the Court Order has competent
jurisdiction and that the Court Order is final and non-appealable.
 
3.2. Acknowledgement of Parties; Disputes. The Parties acknowledge that the only
terms and conditions upon which the Stockholder Documents and the Optionee
Documents are to be released are set forth in Sections 3 and 4 of this
Agreement. The Parties reaffirm their agreement to abide by the terms and
conditions of this Agreement with respect to the release of the Stockholder
Documents and Optionee Documents. Any dispute with respect to the release of the
Stockholder Documents and the Optionee Documents shall be resolved pursuant to
Section 4.2 or by agreement between the Parties.
 

--------------------------------------------------------------------------------


 
ARTICLE IV
 
CONCERNING THE ESCROW AGENT
 
4.1. Duties and Responsibilities of the Escrow Agent. The Escrow Agent's duties
and responsibilities shall be subject to the following terms and conditions:
 
(a) The Parties acknowledge and agree that the Escrow Agent (i) shall not be
responsible for or bound by, and shall not be required to inquire into whether
any of the Parties is entitled to receipt of the Stockholder Documents and
Optionee Documents pursuant to, any other agreement or otherwise; (ii) shall be
obligated only for the performance of such duties as are specifically assumed by
the Escrow Agent pursuant to this Agreement; (iii) may rely on and shall be
protected in acting or refraining from acting upon any written notice,
instruction, instrument, statement, request or document furnished to it
hereunder and believed by the Escrow Agent in good faith to be genuine and to
have been signed or presented by the proper person or party, without being
required to determine the authenticity or correctness of any fact stated therein
or the propriety or validity or the service thereof; (iv) may assume that any
person believed by the Escrow Agent in good faith to be authorized to give
notice or make any statement or execute any document in connection with the
provisions hereof is so authorized; (v) shall not be under any duty to give the
property held by Escrow Agent hereunder any greater degree of care than Escrow
Agent gives its own similar property; and (vi) may consult counsel satisfactory
to Escrow Agent, the opinion of such counsel to be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by Escrow Agent hereunder in good faith and in accordance with the opinion of
such counsel.
 
(b) The Parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and that the Escrow Agent shall not be liable for
any action taken by Escrow Agent in good faith and believed by Escrow Agent to
be authorized or within the rights or powers conferred upon Escrow Agent by this
Agreement. The Stockholders and Optionees, jointly and severally, agree to
indemnify and hold harmless the Escrow Agent and any of Escrow Agent's partners,
employees, agents and representatives for any action taken or omitted to be
taken by Escrow Agent or any of them hereunder, including the fees of outside
counsel and other costs and expenses of defending itself against any claim or
liability under this Agreement, except in the case of gross negligence or
willful misconduct on Escrow Agent's part committed in its capacity as Escrow
Agent under this Agreement. The Escrow Agent shall owe a duty only to the
Stockholders and Optionees under this Agreement and to no other person.
 
(c) The Stockholders and Optionees, jointly and severally agree to reimburse the
Escrow Agent for outside counsel fees, to the extent authorized hereunder and
incurred in connection with the performance of its duties and responsibilities
hereunder.
 
(d) The Escrow Agent may at any time resign as Escrow Agent hereunder by giving
five (5) days prior written notice of resignation to the Parties. Prior to the
effective date of the resignation as specified in such notice, the Stockholders
and Optionees will issue to the Escrow Agent a Joint Instruction authorizing
delivery of the Stockholder Documents and Optionee Documents to a substitute
Escrow Agent selected by the Optionees and Stockholders. If no successor Escrow
Agent is named by the Optionees and Stockholders, the Escrow Agent may apply to
a court of competent jurisdiction in the State of New York for appointment of a
successor Escrow Agent, and to deposit the Stockholder Documents and Optionee
Documents with the clerk of any such court.
 
(e) The Escrow Agent does not have and will not have any interest in the
Stockholder Documents and Optionee Documents, but is serving only as escrow
agent, having only possession thereof. The Escrow Agent shall not be liable for
any loss resulting from the making or retention of any investment in accordance
with this Escrow Agreement.
 

--------------------------------------------------------------------------------


 
(f) This Agreement sets forth exclusively the duties of the Escrow Agent with
respect to any and all matters pertinent thereto and no implied duties or
obligations shall be read into this Agreement.
 
(g) The Escrow Agent shall be permitted to act as counsel for the Optionees in
any dispute as to the disposition of the Stockholder Documents and Optionee
Documents, in any other dispute between the Parties, whether or not the Escrow
Agent is then holding the Stockholder Documents and Optionee Documents and
continues to act as the Escrow Agent hereunder.
 
(h) The provisions of this Section 4.1 shall survive the resignation of the
Escrow Agent or the termination of this Agreement.
 
4.2. Dispute Resolution: Judgments. Resolution of disputes arising under this
Agreement shall be subject to the following terms and conditions:
 
(a) If any dispute shall arise with respect to the delivery, ownership, right of
possession or disposition of the Stockholder Documents and Optionee Documents,
or if the Escrow Agent shall in good faith be uncertain as to its duties or
rights hereunder, the Escrow Agent shall be authorized, without liability to
anyone, to (i) refrain from taking any action other than to continue to hold the
Stockholder Documents and Optionee Documents pending receipt of a Joint
Instruction from Stockholders and the Optionees, or (ii) deposit the Stockholder
Documents and Optionee Documents with any court of competent jurisdiction in the
State of New York, in which event the Escrow Agent shall give written notice
thereof to the Stockholders and Optionees and shall thereupon be relieved and
discharged from all further obligations pursuant to this Agreement. The Escrow
Agent may, but shall be under no duty to, institute or defend any legal
proceedings which relate to the Stockholder Documents and Optionee Documents.
The Escrow Agent shall have the right to retain counsel if it becomes involved
in any disagreement, dispute or litigation on account of this Agreement or
otherwise determines that it is necessary to consult counsel.
 
(b) The Escrow Agent is hereby expressly authorized to comply with and obey any
Court Order. In case the Escrow Agent obeys or complies with a Court Order, the
Escrow Agent shall not be liable to the Parties or to any other person, firm,
corporation or entity by reason of such compliance.
 
ARTICLE V
 
GENERAL MATTERS
 
5.1. Termination. This escrow shall terminate upon the release of all of the
Stockholder Documents and Optionee Documents or at any time upon the agreement
in writing of the Stockholders and Optionees.
 

--------------------------------------------------------------------------------


 
5.2. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:
 
(a) If to Stockholders, to:
 
Rudolf Gunnerman and Doris Gunnerman
6601 Windy Hill Way
Reno, NV 89511
Fax: (775) 826-2727


(b) If to Optionees, to:


the addresses and fax numbers as listed on the signature pages hereto


(c) If to the Escrow Agent, to:
 
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: 212-697-3575
 
or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.
 
5.3. Interest. The Escrowed Payment shall not be held in an interest bearing
account nor will interest be payable in connection therewith. In the event the
Escrowed Payment is deposited in an interest bearing account, the Stockholders
and Optionees shall be entitled to receive its pro rata portion of any accrued
interest thereon, but only if the Escrow Agent receives from such party the
party’s United States taxpayer identification number and other requested
information and forms.
 
5.4. Assignment; Binding Agreement. Neither this Agreement nor any right or
obligation hereunder shall be assignable by any party without the prior written
consent of the other parties hereto. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.
 
5.5. Invalidity. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid,
illegal, or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby,
it being intended that all of the rights and privileges of the parties hereto
shall be enforceable to the fullest extent permitted by law.
 

--------------------------------------------------------------------------------


 
5.6. Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by different signatories hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission and delivered by facsimile
transmission.
 

--------------------------------------------------------------------------------


 
5.7. Agreement. Each of the undersigned states that he has read the foregoing
Stock Option Funds Escrow Agreement and understands and agrees to it.
 
RUDOLF GUNNERMAN     
“Stockholder”




_____________________________________ 


DORIS GUNNERMAN     
“Stockholder”




_____________________________________ 






ESCROW AGENT:






_____________________________________
GRUSHKO & MITTMAN, P.C.



--------------------------------------------------------------------------------



[OPTIONEE SIGNATURE PAGES TO STOCK OPTION ESCROW]


IN WITNESS WHEREOF the undersigned have executed this Stock Option Funds Escrow
Agreement as of the first date above written.


Name of Optionee: Iroquois Master Fund Ltd.
 
Signature of Authorized Signatory of Optionee:
_______________________________________


Name of Authorized Signatory:
____________________________________________________


Title of Authorized Signatory:
_____________________________________________________


Fax Number of Optionee: 212-207-3452


Address for Notice to Optionee:


641 Lexington Avenue
New York, NY 10022


With a copy to (which shall not constitute notice):


Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, NY 10176
Attn: Eliezer Drew, Esq.
Fax: (212) 697-3575
Email: counslers@aol.com


Address for Delivery of Securities for Optionee (if not same as above):
 


Proportionate Amount: Two-Thirds


Number of Option Shares: 1,333,333
 
[SIGNATURE PAGES CONTINUE]
 
[OPTIONEE SIGNATURE PAGES TO STOCK OPTION FUNDS ESCROW AGREEMENT]
 

--------------------------------------------------------------------------------



[OPTIONEE SIGNATURE PAGES TO STOCK OPTION ESCROW]


IN WITNESS WHEREOF the undersigned have executed this Stock Option Funds Escrow
Agreement as of the first date above written.
 
Name of Optionee: Ellis Capital LLC
 
Signature of Authorized Signatory of Optionee:
______________________________________


Name of Authorized Signatory:
____________________________________________________


Title of Authorized Signatory:
_____________________________________________________


Fax Number of Optionee: 516-887-8990


Address for Notice to Optionee:


20 East Sunrise Highway
Valley Stream, New York 11581




With a copy to (which shall not constitute notice):


Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, NY 10176
Attn: Eliezer Drew, Esq.
Fax: (212) 697-3575
Email: counslers@aol.com


Address for Delivery of Securities for Optionee (if not same as above):
 


Proportionate Amount: One-Third


Number of Option Shares: 666,667


[OPTIONEE SIGNATURE PAGES TO STOCK OPTION FUNDS ESCROW AGREEMENT]
 

--------------------------------------------------------------------------------



